Citation Nr: 1424675	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-15 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 2.

2. Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, as secondary to diabetes mellitus, type 2.

3. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, as secondary to diabetes mellitus, type 2.

4. Entitlement to service connection for coronary artery disease, status-post coronary artery bypass graft (CABG). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to September 1961, and has additional unverified service.

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims on appeal.

The Veteran was scheduled to testify via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C., on April 10, 2014; however, the day prior, the Veteran withdrew his appeal of all claims.   


FINDING OF FACT

In a written statement received by VA on April 9, 2014, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claims of entitlement to:  service connection for diabetes mellitus, type 2; peripheral neuropathy, bilateral upper extremities, as secondary to diabetes mellitus type 2; peripheral neuropathy, bilateral lower extremities, as secondary to diabetes mellitus, type 2; and coronary artery disease, status-post CABG. 






CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for diabetes mellitus, type 2, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for peripheral neuropathy, bilateral upper extremities, as secondary to diabetes mellitus, type 2, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for peripheral neuropathy, bilateral lower extremities, as secondary to diabetes mellitus, type 2, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for coronary artery disease, status-post CABG, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On April 9, 2014, VA received the Veteran's written statement indicating his desire to withdraw his appeal as to his claims of entitlement to:  service connection for diabetes mellitus, type 2; peripheral neuropathy, bilateral upper extremities, as secondary to diabetes mellitus, type 2; peripheral neuropathy, bilateral lower extremities, as secondary to diabetes mellitus, type 2; and coronary artery disease, status-post CABG. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to the claims before the Board, there remains no allegation of errors of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the appeal and the claims are dismissed.


ORDER

The appeal, as to the claim of entitlement to service connection for diabetes mellitus, type 2, is dismissed.

The appeal, as to the claim of entitlement to service connection for peripheral neuropathy, bilateral upper extremities, as secondary to diabetes mellitus, type 2, is dismissed.

The appeal, as to the claim of entitlement to service connection for peripheral neuropathy, bilateral lower extremities, as secondary to diabetes mellitus, type 2, is dismissed.

The appeal, as to the claim of entitlement to service connection for coronary artery disease, status-post CABG, is dismissed. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


